DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Drawing sheet numbers (1/6, 2/6, etc.) are present; however, they are not placed in the middle top of the sheet as required by 37 CFR 1.84(t). Furthermore, the drawing sheet numbering is not larger than the numbers used as reference characters to avoid confusion. See 37 CFR 1.84(t), which states “The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”
Fewer than all numbers, letters, and reference characters measure at least 1/8 inch in height as required by 37 CFR 1.84(p)(3). See Fig. 11, for example.
Reference character 25 intermingles with a lead line in Fig. 1. 37 CFR 1.84(q) recites “Lead lines must be executed in the same way as lines in the drawing”, and 37 CFR 1.84(p)(3) recites that reference characters “should not cross or mingle with the lines”.
A black matrix BM appearing in Fig. 1 is illustrated by black shading. Solid black shading is not permitted. See 37 CFR 1.84(m).
A finger, which is not labeled by a reference character, appearing in Fig. 2 is illustrated via lines that are not “sufficiently sense and dark, and uniformly thick and well-defined” as required by 37 CFR 1.84(l).
An electromagnetic pen, which is not labeled by a reference character, appearing in Fig. 3, is illustrated by solid black shading, which is not permitted. See 37 CFR 1.84(m).
The meaning of unlabeled straight arrows in Fig. 3 is not clear.
Parts 3 and 4 in Fig. 11 appear solid black. Solid black shading is not permitted. See 37 CFR 1.84(m).
The drawing sheets “should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners” as recited in 37 CFR 1.84(g). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure is objected to because amendments filed 11/20/2020 are barely legible, because they are not written in permanent dark ink or its equivalent. Correction is required. See 37 CFR 1.52.
The disclosure is objected to because of the following informalities: 
Amendments filed 11/20/2020 are barely legible, because they are not written in permanent dark ink or its equivalent. 37 CFR 1.52 requires that “All papers, other than drawings, that … are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application … must be … (iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-11, 15-17, and 19 are objected to because of the following informalities: The amendments filed 11/20/2020, which narrow the scope of claims 10-11, 15-17, and 19, are barely .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a mesh of the grid of the first electrode, a mesh of the grid of the second electrode, a mesh of the grid of the third electrode, and a mesh of the grid of the fourth electrode” in lines 1-3. There is insufficient antecedent basis for this limitation in the claims. Claim 6 depends from claim 5, which recites a single grid in which the first electrode, the second electrode, the third electrode, and the fourth electrode are all distributed, rather than four different grids each having a respective electrode distributed therein.
Claim 6 recites “have a same shape and a same area” in the last 2 lines. This is misdescriptive of the disclosed device. Compare Figs. 4-7, which have different shapes and different areas.
Claim 7 recites “meshes of the grid formed by the first electrode and the third electrode have a same shape and a same area” in lines 2-3. Same shape as what? Same area as what?

Claim 9 recites “a grid line of the grid formed by the first electrode and the third electrode is in a middle of a row of meshes of the grid formed by the second electrode and the fourth electrode, to equally divide the row of meshes into two rows of meshes” in lines 4-6. The broadest reasonable interpretation of “row” consistent with the specification is “row parallel to the first direction L1”. See page 17, line 10. In view of the broadest reasonable interpretation of the claim limitation “row”, the limitation “in a middle of a row of meshes of the grid formed by the second electrode and the fourth electrode, to equally divide the row of meshes into two rows of meshes” is misdescriptive of the disclosed device.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 6-10: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-5, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160179266 A1) in view of Rosenberg et al (US 20130009907 A1).
As recited in independent claim 1, Yang shows a touch substrate (see Fig. 7), comprising a base substrate 10 and at least one touch unit (comprising 1, 2, 7, and 8) on the base substrate 10, wherein each of the at least one touch unit comprises capacitive touch electrodes (1 and 7) and electromagnetic touch electrodes (2 and 8); the capacitive touch electrodes (1 and 7) comprise a first electrode 1 and a second electrode 7, and an insulating layer 13 is between the first electrode 1 and the second electrode 7; the electromagnetic touch electrodes (2 and 8) comprise a third electrode 2 and a fourth electrode 8, and the insulating layer 13 further extends between the third electrode 2 and the fourth electrode 8; and the third electrode 2 and the first electrode 1 are spaced apart from each other (see space between 1 and 2 in Fig. 7) and are side by side (see relative positions of 1 and 2) on a same side of the base substrate 10, and the fourth electrode 8 and the second electrode 7 are spaced apart from each other (see space between 7 and 8 in Fig. 7) and are side by side (see relative positions of 7 and 8) on a side of the insulating layer 13 distal (insofar as 7 and 8 are above 13 and 10 is below 13 in Fig. 7) to the base substrate 10.
As recited in independent claim 1, Yang is silent regarding whether a resistance of a material of each of the electromagnetic touch electrodes is changed when a magnetic field where the electromagnetic touch electrode is located is changed.

Moreover, the Examiner finds that magnetoresistance was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a magnetoresistance material as the electromagnetic touch electrodes of Yang as taught by Rosenberg et al. The rationale is as follows: one of ordinary skill in the art would have had reason to “allow for the detection and characterization of an impinging magnetic field” as taught by Rosenberg et al [0042]. 
As recited in claim 2, Yang is silent regarding whether the third electrode and the fourth electrode are at staggered positions, respectively, and the first electrode and the second electrode are at staggered positions, respectively.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that staggered positions were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited positions in the course of routine design choice. The rationale is as 
Regarding claim 3: Yang (inherently) shows first and second perpendicular directions.
Regarding claim 3: Yang is silent regarding the recited numbers and locations of parts.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, no new and unexpected result is produced due to the duplication of portions of a third electrode.
Furthermore, there is no invention in relocating parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited numbers and positions of parts were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited numbers and positions of parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any number and any position of known parts, including the prior art third electrode, in the absence of criticality. 
Regarding claim 4: Yang is silent regarding the recited numbers and locations of parts.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, no new and unexpected result is produced due to the duplication of portions of a third electrode.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited numbers and positions of parts were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited numbers and positions of parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any number and any position of known parts, including the prior art second and fourth electrodes, in the absence of criticality.
As recited in claim 5, Yang shows that each of the first electrode 1, the second electrode 7, the third electrode 2 and the fourth electrode 8 is distributed in a grid (see the grid appearing in Fig. 6).
Regarding claim 11: Yang shows that the touch unit corresponds to at least one pixel of a display panel (“the electromagnetic touch antenna is positioned in front of the LCM and is transparent” [0007], wherein “LCM” stands for liquid crystal display module [0002]).
As recited in claim 11, Yang is silent regarding whether the at least one touch unit comprises a plurality of touch units in an array, and each of the plurality of touch units is configured to correspond to at least one pixel of a display panel.
Regarding “plurality”: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, no new and unexpected result is produced due to the duplication of touch units in an array.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, the functioning of prior art touch units is not changed by arbitrarily locating prior art touch units in an array.
Moreover, the Examiner finds that an array of plural touch units was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited number and arrangement of known parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited numbers and locations of parts in the absence of criticality. 
As recited in claim 15, Yang is silent regarding whether the material of each of the electromagnetic touch electrodes is a giant magnetoresistance material.
As recited in claim 15, Rosenberg et al show that a resistance of a material (see magnetometer 118) is changed (“magnetometer may comprise … giant magnetoresistance (GMR) … and so forth” [0042], wherein resistance of a magnetoresistance material is changed when a magnetic field is changed).
Moreover, the Examiner finds that giant magnetoresistance was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a giant magnetoresistance material as the electromagnetic touch electrodes of Yang as taught by Rosenberg et al. The rationale is as follows: one of ordinary skill in the art would have had reason to try using GMR as the electromagnetic touch electrodes of Yang in order to “allow 
As recited in claim 16, Yang is silent regarding whether a material of each of the capacitive touch electrodes is a conductive material of metal.
Official notice is taken of the fact that thin traces of metal and fine meshes of metal were known transparent electrode materials in the art prior to the effective filing date.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use conductive metal as the capacitive electrodes of Yang. The rationale is as follows: one of ordinary skill in the art would have had reason to achieve both high conductivity and transparency so as to empower the manufacturer to mount the touch device in front of a display, rather than behind the display, so as to succumb to longstanding market pressure toward thin devices as taught by Yang (“the electromagnetic touch antenna is positioned in front of the LCM and is transparent, so that the smooth touch can be realized without increasing the electromagnetic signal intensity of the electromagnetic touch pen” [0007]; “the thickness of the resultant product can be decreased” [0005]; “the touch module … can be realized without addition mask process, and thus the thickness of the resultant product can be reduced, the manufacture cost can be decreased and the product competition can be improved” [0025]) while achieving high sensitivity to touch and low energy consumption as is known in the art. 
As recited in claim 17, Yang shows a protection layer 15 on a side of each of one touch unit (including 1, 2, 7, and 8) distal (see relative positions in Fig. 7) to the base substrate 10 for protecting (see “protective layer 15” [0015]) the at least one touch unit (including 1, 2, 7, and 8).

As recited in claim 19, Yang shows that touch substrate 10 is on a display side of the display panel (“the electromagnetic touch antenna is positioned in front of the LCM and is transparent” [0007]).
As recited in claim 20, Yang is silent regarding driving the capacitive touch electrodes and the electromagnetic touch electrodes of the touch substrate in a time-sharing manner.
Official notice is taken of the fact that time-sharing was known in the art prior to the effective filing date.
Moreover, the Examiner finds that time-sharing was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to drive one type of sensing electrode at a time, rather than driving both types at once. The rationale is as follows: one of ordinary skill in the art would have had reason to reduce the computation burden by collecting sensing data for a single sensing mechanism at a time, rather than simultaneously, thereby saving processing costs and reducing power consumption, as was known in the art. 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Yang (US 20160179266 A1). A person of ordinary skill in the art would not have had reason to modify Yang to arrive at the limitations recited in claim 12, absent impermissible hindsight reasoning. It is noted by the Examiner that a Chinese office action disclosed by Applicant in an IDS dated 05/12/2021 has been fully considered, and that the prior art references cited therein have been fully considered. Claim 12 would not have been obvious to a person of ordinary skill in the art in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/19/2022